Order entered October 11, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01394-CV

                     ENRIQUE N. PONTE, JR. M.D., ET AL., Appellants

                                                 V.

                       MARCELA BUSTAMANTE, ET AL., Appellees

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 08-08056

                                             ORDER
       We GRANT the October 4, 2013 unopposed motion of appellants, Enrique N. Ponte, Jr.,

M.D. and Pediatrix Medical Services, Inc., for an extension of time to file a reply brief. They

shall file their reply brief on or before October 14, 2013.


                                                        /s/   ADA BROWN
                                                              JUSTICE